Citation Nr: 0930127	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
right knee pain due to strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from 
February 2000 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Right knee pain due to strain is manifested by flexion to 140 
degrees with pain and extension to 0 degrees with pain but 
without additional functional loss due to pain or 
instability.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
right knee pain due to strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided VCAA notice on the underlying claim of 
service connection. 

Where, as here, service connection has been granted and the 
initial disability rating has been assigned, the claim of 
service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.  Once 
the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
rating the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating for 
right knee pain.  Dingess, 19 Vet. App. 473, 490; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and private medical records.  
The Veteran was afforded two VA examinations.  

The Veteran's representative contends that the latest VA 
examination in August 2006 was inadequate for rating purposes 
because it did not state that the examiner used a goniometer 
to measure range of motion.  VA regulations provide that use 
of a goniometer is "indispensable" in the measurement of 
limitation of motion. 38 C.F.R. § 4.46.  The Veteran, 
herself, however, does not assert the VA examiner failed to 
use a goniometer.  Further, the instructions to the examiner 
required a goniometer and the examiner's measurements are 
recorded next to or near these instructions.  The examiner 
was able to assess and record the Veteran's ranges of motion 
including any additional loss of motion with repetitive 
movements due to pain.  



Although there is no mention of the use of a goniometer, 
there is likewise no statement in the report that it was not 
used, or that the examiner was unable to accurately determine 
the ranges of motion.  Absent affirmative evidence to the 
contrary, the Board will assume the VA examiner did use a 
goniometer.  The VA examiner reviewed the claims file, 
recorded the Veteran's history and complaints, and otherwise 
completed a full examination that addressed the pertinent 
criteria.  In short, the examination is complete for rating 
purposes and the Board finds no reason to remand this case 
based on any inadequacy of the VA examinations of record.  
38 C.F.R. §§ 3.326, 4.70.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The Veteran's right knee pain due to a strain is rated 10 
percent disabling under Diagnostic Code 5261, limitation of 
extension.

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).  A separate rating may be assigned 
for limitation of flexion or for limitation of extension.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees and the criterion 
for a 20 percent rating is extension limited to 15 degrees.  
Extension limited to 20 degrees is 30 percent disabling.

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees and the criterion for 
a 20 percent rating is flexion limited to 30 degrees.   
Flexion limited to 15 degrees is 30 percent disabling.  38 
C.F.R. § 4.71a. 

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.



Also, as in the Veteran's case, instability of the knee may 
be rated separately under Diagnostic Code 5257.  Under 
Diagnostic Code 5257, a 10 percent rating is assigned for 
slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.  The maximum rating allowed, 30 percent, is 
assigned for severe impairment due to recurrent subluxation 
or lateral instability.

Factual Background

On VA examination July 2004, the Veteran related that her 
knee problem began in to basic training.  She complained of 
chronic knee pain.  She indicated that she could walk 1 1/2 
miles before the pain bothered her and she did not attempt to 
run anymore and that standing or squatting were done  without 
problems and she could bear full weight without difficulty.  
She had not had surgery and she did use a crutch.

On examination, flexion was to 140 degrees flexion and 
extension was to -10 degrees.  There was no medial collateral 
ligament laxity and the Lachman's, Drawer's and McMurray's 
test were all negative.  The heel walk did cause slight 
tenderness to the inferior and anterior patellar areas.  She 
did a full squat and was able to bear full weight on the 
right leg without assistance.  Repetition had no affect.  The 
diagnosis was right knee chronic pain due to strain/sprain 
from overuse.

On a second VA examination in August 2006, the Veteran 
described the pain as moderate, but the pain was worse with 
walking or driving.  There were no flare-ups.  She did not 
need any assistive devices.  She did state her knee gave way 
sometimes.  The right knee disability had no affect in her 
job as a nursing assistant and she was also attending nursing 
school or daily activities.  The examiner noted pain 
throughout range of motion and severe pain for repetitive 
use.  Flexion was from 
0 to 142 degrees and after exercise was 0 to 145 degrees.  
Extension was to 0 degrees both before and after exercise.  
The Veteran had a normal gait and Drawer's and McMurray's 
tests were negative.  There was no ankylosis or inflammatory 
arthritis.  The diagnosis was right knee strain. 

While pain did impair function, fatigue, weakness, lack of 
endurance and incoordination were not factors.  The examiner 
noted that pain did not additionally limit function of the 
right knee.

Analysis

At the VA examinations in July 2004 and August 2006, flexion 
was normal, but with pain.  Extension was at 0 degrees.  
Repetition increased the pain, but did not decrease flexion 
or extension any further.  Fatigue, weakness, and lack of 
endurance were not noted.  Nevertheless, extension of 0 
degrees does not more nearly approximate the criteria for a 
20 percent rating under Diagnostic Code 5261, that is, 
extension limited to 15 degrees, considering additional 
functional loss and repetitive use under 38 C.F.R. §§ 4.40, 
4.45, 4.59.

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
pain of the right knee due to strain under Diagnostic Code 
5261.  38 U.S.C.A. § 5107(b).

In the absence of evidence of loss of motion upon flexion of 
the right knee, the criteria for a separate rating under 
Diagnostic Code 5260 have not been met.

Essentially, the Veteran's main complainant for her 
disability is pain.  As noted, the VA examiners specifically 
addressed DeLuca considerations such as pain on repeated use 
and fatigue in the two examinations.

Although the Veteran has complained of instability, there is 
no clinically documented subluxation or ligament laxity.  The 
record also does not document that instability of the right 
knee as opposed to pain or limitation of motion has affected 
his mobility or activities.  As neither subluxation nor 
lateral instability of the right knee is shown, the criteria 
for a rating under Diagnostic Code 5257 have not been met.

As the assigned 10 percent evaluation reflects the actual 
degree of impairment shown since the date of the grant of 
service connection for the Veteran's right knee pain due to 
strain, there is no basis for staged ratings for the claim. 

As the preponderance of the evidence is against an initial 
rating higher than 10 percent for right knee pain due to 
strain, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for higher 
ratings for more severe symptoms, which are not shown.  For 
this reason, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).





ORDER

An initial rating higher than 10 percent for right knee pain 
due to strain is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


